UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

____________________________________
                                    )
AMERICAN CIVIL LIBERTIES UNION, )
AMERICAN CIVIL LIBERTIES UNION )
FOUNDATION,                         )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                  Civil Action No. 08-00437 (RCL)
                                    )
DEPARTMENT OF DEFENSE,              )
                                    )
CENTRAL INTELLIGENCE AGENCY, )
              Defendants.           )
____________________________________)

        ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF
      TIME TO FILE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

         Before the Court is Defendants’ Unopposed Motion For Extension Of Time to File

Defendants’ Motion for Summary Judgment. Upon consideration of the Motion, as well as the

entire record in this case, and it appearing that good cause exists for granting the motion, it is

hereby

ORDERED that Unopposed Motion For Extension Of Time to File Defendants’ Motion for

Summary Judgment is

GRANTED. Defendants are ordered to file their Motion for Summary Judgment on August 28,

2009. Plaintiffs will file their opposition on September 18, 2009 and Defendants will file their

Reply on October 2, 2009.

SO ORDERED, this 17th day of August, 2009.


                                       _/s/____Royce C. Lamberth____________
                                       United States District Judge